Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) filed on 12/11/2020 have been considered by the examiner.
Claim Objections
Claim 5 is objected to because of the following informalities:
Claim 5, line 2, change “every predetermined time” to –predetermined times--.
Appropriate correction is required.

Election/Restrictions
Applicant timely traversed the restriction (election) requirement in the reply filed on 10/16/2020. Upon further consideration, the previous Requirement for restriction mailed 8/17/2020 is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 4, limitation “setting object detection illumination” is incomplete. Is the Applicant claiming that the “object detection illumination” is set, i.e., targeted, at an edge of the object? The language must be updated to reflect this interpretation because the current language does not clearly specify this assumed interpretation.
Claim(s) 5-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from rejected claim 4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 7, 9, 11-18, and 20-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Solar et al. (US 20190311206 A1; hereinafter, “Solar”), in view of Kentley et al. (US 20170120804 A1; hereinafter, “Kentley”).
Regarding independent claim 1, Solar discloses a method of controlling headlights (see FIG. 10 for example) of a vehicle (FIG. 1), the method comprising: 
initially driving the headlights when surrounding illumination is predetermined threshold 5illumination or less (see ¶¶ 22-24: headlight system is used for nighttime driving conditions based on ambient light sensor input); 
detecting an object in a traveling path (FIGs. 8-9, for example: a bicycle rider);
sensing a light amount of the object (¶ 32: reflective or active illumination of the objects are used to identify and classify the objects);
adjusting brightness of the headlights in accordance with the light amount of the object (see ¶ 31: for an object that does not produce light, such as a pedestrian, cyclist, etc. the system keeps these objects illuminated by the matrix headlights), and increasing the brightness of the headlights when the light amount of the object is less than 10the predetermined threshold light amount (¶ 31: under broadest reasonable interpretation, by turning on the lights directed to the objects, the brightness of the headlight is increased specially when the object does not actively produce light such as a biker, cyclist, etc.).
Solar does not specify that the vehicle is an autonomous vehicle.
However, Kentley discloses an autonomous vehicle (see FIG. 1, 100, for example) wherein the autonomous vehicle system (101) detects the type of the object, e.g., a road sign, a pedestrian, a driver of a car, bicyclists, etc. (abstract) and provides a light output based on the detection of the object and produces difference light output patterns/brightnesses/etc.
It would have been obvious before the effective filing date of the claimed invention to modify Solar by incorporating the control system in an autonomous vehicle, as taught by Kentley in order to avoid or reduce collision between the autonomous vehicle and an object in the vehicle’s pathway.
Regarding claim 2, Solar discloses the method of claim 1, wherein the initially driving of the headlights sets the illumination of the headlights at minimum illumination (¶ 24: when an object is not detected the lights are set to low beam or the individual LEDs of the matrix are not turned on).
Regarding claim 3, Solar discloses the method of claim 1, wherein the sensing of a light amount of the object includes: 
sensing the object using wireless radio waves (¶ 37: via LIDAR, LADAR, ultrasonic sensor etc.); 
acquiring a traveling image on the traveling path (¶ 21: at least camera 14a); and 
determining that the light amount of the object is less than the predetermined threshold light amount when the object is detected using reflected waves of the radio waves and the object is not detected from the traveling image (¶ 26 and 37: LIDAR or other radio wave sensors are used in situation where the headlight is not sufficiently or not actively illuminating an area).
Regarding claim 7, the method of claim 1, further comprising, when an object in the traveling path is detected: 
checking whether there is a surrounding vehicle (¶ 31: parked vehicle with occupants in it or any kind of vehicle with head lights off); and 
setting a radiation direction and illumination of the headlights in consideration of a position of the surrounding vehicle when there is the surrounding vehicle (see ¶ 31: “The system of the present invention may optionally keep these objects illuminated by the matrix headlights, controlling a portion of the light beam to rest on these objects”).
Regarding claim 9, Solar discloses the method of claim 1, further comprising, when the object is detected: 
recognizing tagging information of the object (¶ 31: reading reflective or actively illuminated tags that are attached or worn by the objects); and 
determining the illumination of the headlights on the basis of the tagging information of the object (see ¶ 31: “the light control may be enhanced or accelerated or the detection distance enlarged”).
Regarding claim 11, Solar discloses the method of claim 9, wherein the determining of the illumination of the headlights on the basis of the tagging information of the object includes radiating light of the headlights toward the object when the tagging information of the object is traffic facility information (see ¶ 21-22, claims 15, 25, and 34).
Regarding claim 12, Solar discloses the method of claim 9, wherein the determining of the illumination of the headlights on the basis of the tagging information of the object includes setting the headlights to have minimum illumination when the tagging information of the object does not correspond to traffic facility information (FIG. 10: at the end of analyzing data from the tagging information, the light output will eventually go back to “low beam”).
Regarding claim 13, Solar discloses the method of claim 9, further comprising, when the object is detected: 
determining sensing information of the object on the basis of a sensing result (see FIG. 10: based on input from camera, LIDAR, etc); and 
increasing the brightness of the headlights toward the object when the object indicated by the sensing information and the object indicated by the tagging information do not coincide (see FIG. 8-9).
Regarding claim 14, Solar discloses the method of claim 1, further comprising:  
20detecting a lane object in the detecting of an object (FIG. 8 and abstract: lanes are determined based on the ); comparing the lane object with lane information extracted from map data; 
calculating a difference positions of lanes respectively indicated by the lane object and the lane information as an offset; and adjusting the headlights in a direction indicated by the lane object when the offset is a 25predetermined threshold value or more (FIG. 10: under broadest reasonable interpretation, the feedback loop system of vehicle constantly update the position of the vehicle with respect to the lane markings based on the traveling path of the vehicle and information gathered from the camera).  
Regarding claim 15, combination of Solar and Kentley discloses the method of claim 3, but does not clearly specify, “further comprising, after the brightness of the headlights is increased in accordance with the light amount of the object: monitoring the object using the wireless radio waves; and 5changing the headlights into an initial driving state.”
However, based on the feedback loop of FIG. 10 of Solar, it would have been obvious that when the detected object is no longer in the visible range, the vehicle headlight stops illuminating the object.
One of ordinary skill in the art would have been motivated to make this modification/adjustment in order to avoid wasting energy and/or reducing the life cycle of individual LED units of the LED matrix.
Regarding independent claim 16, Solar discloses an apparatus for controlling headlights (see FIGs. 1 and 10 for example) of a vehicle (FIG. 1), the apparatus comprising: 
headlights irradiating a front area of the vehicle (FIG. 1);
10a camera acquiring a surrounding image of the vehicle (¶ 21: at least camera 14a); 
a wireless radio transceiver sensing an object around the vehicle using wireless radio waves (¶ 37: via LIDAR, LADAR, ultrasonic sensor etc.); and 
a processor (FIG. 1: processor 18 and other corresponding ECU components) increasing illumination of the headlights (¶ 31: under broadest reasonable interpretation, by turning on the lights directed to the objects, the brightness of the headlight is increased specially when the object does not actively produce light such as a biker, cyclist, etc.) when an object is not sensed through the traveling image in a state in which the wireless radio transceiver has sensed an object (¶ 26 and 37: LIDAR or other radio wave sensors are used in situation where the headlight is not sufficiently or not actively illuminating an area).  
Regarding claim 17, Solar discloses the apparatus of claim 16, wherein the processor controls the headlights at illumination at which an object can be sensed from the traveling image (see FIGs. 8-9).  
Regarding claim 18, the apparatus of claim 16, wherein when there is an adjacent surrounding vehicle (¶ 31: parked vehicle with occupants in it or any kind of vehicle with head lights off), the 20processor controls the headlights on the basis of a position and a distance of the surrounding vehicle (see ¶ 31).  
Regarding claim 20, Solar discloses the apparatus of claim 16, wherein when the object is detected through the camera or the wireless radio transceiver, the processor recognizes tagging information of the object, and increases the illumination of the headlights when the object is a traffic facility (see ¶ 21-22, claims 15, 25, and 34).
Regarding claim 21, Solar discloses the apparatus of claim 16, wherein when a lane object is detected through the camera or the wireless radio transceiver, the processor compares the lane object with lane information extracted from map data, and adjusts the headlights in a direction indicated by the lane object when an offset showing a difference between positions of lanes respectively indicated by the lane object and the lane information is a predetermined threshold value or more (¶ 7: “the control may determine the path of travel of the vehicle by detecting lane markers on the road ahead of the vehicle or by using map data, and the target region is determined to be along a determined lane marker of the road ahead of the vehicle. The control thus may control the auxiliary light source to provide enhanced illumination at an outer end of the determined lane marker outside the range of the vehicle's low beam headlights and beyond where the lane marker is determined prior to the control controlling the auxiliary light source”).  
Regarding claim 22, Solar discloses the apparatus of claim 16, wherein the headlight is implemented as an array module including several light sources (¶ 26: matrix LED headlight), and the processor controls illumination by adjusting the number of turn-on of the light sources (¶ 31: by adjusting the duty cycle of the LED ON and OFF).
Regarding claim 23, Solar discloses the apparatus of claim 16, wherein the headlight is implemented as an array module including one or more light sources (¶ 26: matrix LED headlight), and the processor controls illumination by adjusting an emission-to-non-emission ratio of the light sources (¶ 31: by adjusting the duty cycle of the LED ON and OFF).

Claim(s) 8, 10, and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over combination of Solar and Kentley, further in view of Kim et al. (US 20180009374 A1; hereinafter, “Kim”).
Regarding claim 8, combination of Solar and Kentley discloses the method of claim 7, but does not specify, “wherein the checking of whether there is a surrounding vehicle checks whether the surrounding vehicle is an autonomous vehicle through V2X or a server of an autonomous system.”
However, Kim discloses a vehicular lighting system (see FIG. 1) that uses V2X or other communication means (see ¶ 82: V2X communication module 116).
It would have been obvious before the effective filing date of the claimed invention to modify Solar by incorporating a V2X communication module, as taught by Kim.
Therefore, one of ordinary skill in the art would have been motivated to make modification in order to create a smart driving network and to help create a safer driving experience.
Regarding claim 10, combination of Solar and Kentley discloses the method of claim 9, but does not specify, “wherein the recognizing of tagging information of the object includes receiving the tagging information of the object from V2X or a server of an autonomous system.”
However, Kim discloses a vehicular lighting system (see FIG. 1) that uses V2X or other communication means (see ¶ 82: V2X communication module 116).
It would have been obvious before the effective filing date of the claimed invention to modify Solar by incorporating a V2X communication module, as taught by Kim.
Therefore, one of ordinary skill in the art would have been motivated to make modification in order to create a smart driving network and to help create a safer driving experience.
Regarding claim 19, combination of Solar and Kentley discloses the apparatus of claim 18, but does not specify, “wherein the processor checks whether the surrounding vehicle is an autonomous vehicle through V2X or a server of an autonomous system.”
However, Kim discloses a vehicular lighting system (see FIG. 1) that uses V2X or other communication means (see ¶ 82: V2X communication module 116).
It would have been obvious before the effective filing date of the claimed invention to modify Solar by incorporating a V2X communication module, as taught by Kim.
Therefore, one of ordinary skill in the art would have been motivated to make modification in order to create a smart driving network and to help create a safer driving experience.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORNA ALAEDDINI whose telephone number is (571)272-5658.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Borna Alaeddini/Primary Examiner, Art Unit 2844